DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claim(s) 1-14 in the reply filed on 03/30/2022 is acknowledged.
Claim(s) 17-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/30/2022.

Specification
The disclosure is objected to because of the following informalities:
[0060]-[0066] contain incomplete sentences and paragraphs.
Appropriate correction is required.

Claim Objections
Claim(s) 4 is objected to because of the following informalities:
In claim 4, line 2, “at least a substrate” should read --at least one substrate--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 5 and 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 recites the limitation “a series of substrates” in line(s) 2.  Claims must particularly point out and distinctly define the metes and bounds of the subject matter. A claim is indefinite if the scope of the claim is not clear to a hypothetical person possessing the ordinary level of skill in the pertinent art. 
Here, the scope of “a series of substrates” (plural) in claim 5 is unclear because claim 4 upon which it depends recites “at least a substrate” (singular).
Claim 12 recites the limitation “selection system” in line(s) 2.  There is insufficient antecedent basis for this limitation in the claim because there is no earlier recitation of the limitation. For compact prosecution, the limitation is interpreted as --a selection system--.
Claim 13 recites the limitation “said at least one photo mask” in line(s) 2.  There is insufficient antecedent basis for this limitation in the claim because there is no earlier recitation of the limitation. For compact prosecution, the limitation is interpreted as --at least one photo mask--. 
Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-7, 11, and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krishnaswamy (US 2019/0084241).
Regarding claim 1, Krishnaswamy teaches a multiscale multiphoton photolithography system 100 (a stereo lithographic 3D printing assembly) comprising a first optical assembly (digital projection system) and a second optical assembly (photo mask system) (Fig. 1 and [0029]-[0030]).
The limitations “projecting a digitally defined first pattern having a first resolution at a projection location” and “projecting a second pattern having a second resolution and said second pattern and said first pattern aligned with one another at said projection location” are a recitation of intended use of the claimed digital projection system and photo mask system, respectively. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. MPEP 2114(II). Here, Krishnaswamy teaches an apparatus comprising a first optical assembly and a second optical assembly, which include all the structural limitations of the claim ([0029]-[0030]). 
Regarding claims 2-3, as applied to claim 1, the limitations “wherein said second resolution is at least ten times higher than said first resolution at said projection location” and “wherein said first resolution is lower than 200 dots per inch and said second resolution is higher than 200 dots per inch” are a recitation of intended use of the claimed digital projection system and photo mask system. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. MPEP 2114(II). Here, Krishnaswamy teaches an apparatus comprising a first optical assembly and a second optical assembly, which includes all the structural limitations of the claim ([0029]-[0030]). 
Regarding claim 6, as applied to claim 1, Krishnaswamy teaches a microscope objective 102 (alignment system) (Fig. 1 and [0030]).
The limitation “having said second pattern and said first pattern aligned” is a recitation of intended use of the claimed alignment system. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. MPEP 2114(II). Here, Krishnaswamy teaches an apparatus comprising a microscope objective, which includes all the structural limitations of the claim. 
Regarding claim 7, as applied to claim 6, Krishnaswamy teaches wherein the microscope objective 102 (alignment system) comprises an interface finder (alignment provision) on the first optical system (digital projection system) and second optical system (photo mask system), an imaging CCD camera (detector), and z-axis stage (alignment actuator) (Figs 1-2 and [0030]-[0031]).
The limitations “detecting said alignment provision” and “aligning said digital projection system and said photo mask system with respect to one another” are a recitation of intended use of the claimed detector and alignment actuator, respectively. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. MPEP 2114(II). Here, Krishnaswamy teaches an apparatus comprising an imaging CCD camera and a z-axis stage, which includes all the structural limitations of the claim. 
Regarding claim 11, as applied to claim 1, Krishnaswamy teaches that the multiscale multiphoton photolithography system 100 further comprises a tank 126 (container) and a substrate (target surface) (Fig. 1 and [0029]-[0031]).
The limitations “holding a photo-curable resin” and “defining said projection location for receiving a solidified layer that is polymerized with radiation from said digital projection system” are a recitation of intended use of the claimed container and target surface. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. MPEP 2114(II). Here, Krishnaswamy teaches an apparatus which includes all the structural limitations of the claim, specifically a tank and a substrate.
Regarding claim 13, as applied to claim 1, Krishnaswamy teaches wherein said second optical system (photo mask system) comprises a tilt and rotation stage (actuator) ([0031]).
The limitation “displacing said at least one photo mask during projecting of said first pattern for generating said second pattern” is a recitation of intended use of the claimed actuator. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. MPEP 2114(II). Here, Krishnaswamy teaches an apparatus which includes all the structural limitations of the claim, specifically a tilt and rotation stage.
Regarding claim 14, as applied to claim 1, the limitation “wherein said photo mask system is provided as an add-on system to a stereo lithographic 3D printing assembly” is a recitation of intended use of the claimed photo mask system. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. MPEP 2114(II). Here, Krishnaswamy teaches an apparatus which includes all the structural limitations of the claim, specifically a second optical system and a multiscale multiphoton photolithography system.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4-5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnaswamy (US 2019/0084241), as applied to claim 1, and in further view of Schultheiss (US 2018/0126647).
Regarding claims 4-5 and 12, as applied to claim 1, Krishnaswamy does not teach wherein said photo mask system comprises at least a substrate comprising at least part of said second pattern permanently defined on said substrate; wherein said photo mask system comprises a series of substrates each comprising at least part of said second pattern permanently defined on said respective substrate; nor wherein said photo mask system comprises a series of photo masks and selection system for selecting at least one of said photo masks for generating said second pattern.
However, in the same field of endeavor, a device for producing three-dimensional articles by the layer-by-layer solidifying, Schultheiss teaches a device 10 for producing a three-dimensional article (a stereo lithographic 3D printing assembly) comprising a masking unit 24 (photo mask system) that is controllable by an exposure mask generating device 26 (selection system) ([0052]). Using the exposure mask generating device 26, it is possible to generate an exposure mask 28 (at least one substrate comprising at least part of said second pattern permanently defined on said substrate) for each article layer (series of substrates; series of photo masks) of the article 12 ([0052]).
One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to modify second optical system taught by Krishnaswamy by using the masking unit 24, exposure mask generating device, and exposure mask taught by Schultheiss in order to generate an exposure mask for each article layer of the article (Schultheiss, [0052]).
The limitation “selecting at least one of said photo masks for generating said second pattern” is a recitation of intended use of the claimed selection system. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. MPEP 2114(II). Here, Krishnaswamy in view of Schultheiss teach an apparatus which includes all the structural limitations of the claim, specifically an exposure mask generating device (Schultheiss).
Claim(s) 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnaswamy (US 2019/0084241), as applied to claim 1, and in further view of Chen (US 2016/0368210).
Regarding claims 8-10, as applied to claim 1, Krishnaswamy teaches wherein the first optical system (digital projection system) comprises a digital micromirror device 106 (source of electromagnetic radiation; a light source; a patterned light source), dichroic mirrors 108a, 108b (digital mirror device), and a tube lens 110 (at least one axis translation device) (Fig. 1 and [0030]).
The limitations “for producing a beam of electromagnetic radiation” and “for translating said projection location” are a recitation of intended use of the claimed source of electromagnetic radiation, light source, patterned light source, and at least one axis translation device. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. MPEP 2114(II). Here, Krishnaswamy teaches an apparatus comprising a digital micromirror device and tube lens, which includes all the structural limitations of the claim. 
 Krishnaswamy does not teach collimating optics downstream of said source of electromagnetic radiation nor wherein a digital mirror device downstream of said collimating optics.
However, in the same field of endeavor, masked projection stereolithography, Chen teaches 
system 120 comprising a DMD projector 121 (digital projection system) (Figs. 1A-1B, [0026]). The light then propagates from the DMD projector 121 to a lens 129 (collimating optics) that can affect the focus of a light beam, and is subsequently reflected by mirror 131 (digital mirror service) (Figs. 1A-1B, [0026]).
One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to modify the first optical system taught by Krishnaswamy by placing a collimating lens between the DMD projector and mirror as taught by Chen in order to affect the focus of the light beam (Chen, [0026]).
The limitations “collimating said beam of electromagnetic radiation” and “positioning at least one photomask in a collimated beam of said collimating optics” are a recitation of intended use of the claimed collimating optics and photo mask system. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. MPEP 2114(II). Here, Krishnaswamy in view of Chen teach an apparatus which includes all the structural limitations of the claim, specifically a collimating lens (Chen) and a second optical system (Krishnaswamy).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JaMel M. Nelson whose telephone number is (571) 272-8174.  The examiner can normally be reached on Monday thru Friday from 9:00 a.m. to 5:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMEL M NELSON/Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743